Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 1 of 13




           EXHIBIT A
                         Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 2 of 13


                                                                                                                                                                               SUM-'it
                                           sl1MiVIlONS                                                                             FORCOURTUSEONLY
                                        (C►Ti4C10N JUDICIAL)                                                                   (SOLO PARA USO DE LA CORTE)


NOTICE TO DEFENDANT: Amazon.com Services LLC aiid; Does 1 to 25,
(AVISO AL DEMANDADO): inclusive
                                                                                                                                               4
                                                                                                                                    !!.i.,! ~~ rt :              ~~~~i~•

                                                                                                                                          •   .       . ~~ i fr
                                                                                                                                                                          1• ..;!
                                                                                                                                                  .          .     . ~ 1t

                                                                                                                                                                 . '.
                                                                                                                                                                  0



YOU ARE BEING SUED BY PLAINTIFF: State Farm General Insurance                                                                    {i1 ,,1. II ;irll,,, l .. l; ,;; ;:;t ;;, I
(LO ESi"A DEMANDANDO EL DEMANDANTF): Company
                                                                                                                                     Mlc®LE HALL-
                                                                                                      heard unless you respond within 30 days. Read the information
 NOTICEI You have been sued. The court may decide against you wilhout your being
 below.                                                                               are served on you to file a written response at this court and have           a copy
     You have 30 CALENDAF2 DAYS afler this summons and legal papers               written   response    must  be  In proper  legal form if you want the court to hear your
 served on the plaintiff. A letter or  phone  call  wlll not protect  you. Your                                                                                      Courts
 case. There may be a court form that you can use for youryour       response. You can find lhese court forms and more information at the California
                                                                         county   law   library, or the  courthouse    nearest  you. if you cannot   pay the fiiing fee, ask
 Oniine Self-Help Center (www.courtinfo,ca.gov/seffhelp), response on time, you may lose the case by default, and your wages, money, and property
 the court clerk for a fee waiver form. If you do not file yaur
 may be taken without further wsrning from the court.                                                                                                             an attorney
     There are other legai requirements. You may want to call an attorney             right away. if you do not know an attorney, you may want to call can            locate
                                                                        efigibfe for free   legal services   from  a  nonprofit legal setvices  program.   You
  referral service. if you cannot afford an attorney, you may besite         (www.larvheipcaflfornla.org),      the  California  Courts  Oniine  Self-Help Center
  these nonprofit groups at the Califomia Legal Services Webcourt or county bar association. NOTE: The court has a statutory lien for waived fees and
  (www.courtinfo.ca.gov/sel(help), or by contacting your Iocal                                                                aid
                 set
                                                                               corte    puede decldir en su contra srn escuch ar su versi6n. Lea la nlformacldn
                                                                                                                                                                           a
  IAV1S01 L•ohan td    mandadorbSl      no respo de     den~ro  de 30  dfas ~ 1
  continuacidn                                                                                                                        una respuesfa por escrlto en es a
                                                                                    cltacidn y papeles legates para presentar respuesta
    Tiane 30 DTAS DE CALENDARIO desputss de que le entreguen esta                o una    Uamada    telef6nica  no  /o protegen. Su               por escrito tiene qua estar
  corte y hacer que se entregue     urta  copla  al  demandante.     Una  carta
                                          que procesen      su caso  en la corte.  Es   posible  que   haya  un  formulario que usted pueda usar para su respuesta.
   en formata legal correcto si  desea                                                                                                                               en la
   Puede encontrarestos formularios de la corte ymas fnformacl6n               en el Centro de Ayuda de las Cortes de California (www.suaorte.ca.gov),
                                          o en la  ao   e que  le quede  m 6  s cerca.   Si no  puede   pagar  la cuota de presentacl6n, pida al secretario de la corfe
   biblioteca de leyes de su condado                  rt
                                                                                           respuesta a tiempo, puede perder el caso por incumplimlenta y la corte
                                                                                                                                                                             !e
   que'le dEs un formulario de exencion de pago de cuotas. Si no presenta su
   podrA quttar su sueldo, dinero y bienes     sin   mas   advertencia.
     Hay ofros requisltos legales. Es recomendable que !lame aposibfe    un abogado inmediatamente. Si no conoce a un abogado,                 puede liamar a un servicio de
                                                                                                                                                         gratuitos de un
                                                                                 que cumpta con los requlsltos para obtener servlcfos legales
   remisl6n a abogados. SI no puede pagar a un abogado, es                      estos   grupos   sin  fines de lucro  en el sitfo web   da Callrornia Legal Services,
   programa de servicios legales sin fines      de  lucro.  Puede   eneontrar
                                                                                                 (www.sucorte.ca,gov) o poniendose en contacto con !a corta o el
   (www.lawhelpcalifornia.org), en el Centro de Ayuda de !as Cortes de Caiifomia, las cuotas y los COstos exentos por imponer un gravamen sobre
                                                   ley,  1a corte tiene derecho    a reclamar
   colegro de abogados focafes. AVISO: Por valorreciblda mediante un acuerdo o ttna conceslon de arbitraje en un caso de derecho cfvit. Trene que
   cualquler recuperacion de $10,000 o mfis de                                      el caso.
    pagar ef gravamen de la corte antes de que la corte pueda desechar                                                   CASE NUMBER: ~                          "
 Tfie name     ana   aaaress   ui Liitj cou    Is:
                                                                                                                        I(MmorodelCaso)            a®~~ 3~~
 (El nombre y direceitin      de  la corte   es):
 Alaineda County Stiperior Court
 .1225 Fallon Street
  1225 Fallon Street
  Oakland, California 94612                                 attorney, or plalntiff without an attorney, is:
  The name, address, and telephone number of plaintift's                                                   que no tiene abogado, es):
  (El nombre, la direccit5n y el ntimero de telefono del abogado del demandante, o del925-680-4266
                                                                                            demandanfe                925-680-4259
  Darrel K. Yasutalce Bar #142927)
  YASUTAKE & AS~OCIATES, APC
  6200 Center Street, Suite 280                                                                                                 N`C®LE Hp►LL
  Clayton, California 84 .                                                               Clerk, by                                                                                  , pepufy
  DATE:          ~~~~ ~, 9~~ .              C}~A~ ~tNK~
                                                     _ ,.P~,n~r]ft'.t F~l~
                                                                       rCPrrufiarinl                                                                                           _     {AdjUntO

                           this sumiA s;  se Proef  of Service of Summons    (forrn Yua-v7 v1.1
       proof of servrce of
                                                el formulario Proof of Service  of Summons, (POS-010)).
       a prueba de entrega de esta citati6n use
                                            NOTICE TO THE PERSON SERVED: You are served
                                            1, =   as an individual defendant.
                                            2.     as the person sued under the fictitious name of (specify):
                                                                                                                                                                                    LL--.(~.
                                             3,          on behalf of (specify): Avoj,?                i ('~t_4   u (VW1*,                                                 ,
                                                              CCP 416.10 (corporation)                                     =      CCP 416.60 (minor)
                                                u(n~der: 0
                                                         ~] CCP 416.20 (defunct corporation)                               =      CCP 416.70 (conservatee)
                                                         F__j CCP 416.40 (associatlon or pa nership)                       =      CCP 416.90 (authorized person)
                                                                               ~ ' "'
                                                         ~    other (specify): ~r ~ ~Fi ei l~                             - ~~ I , I ( "
                                                                                                                                     y~/                                               Page 1 of 1
                                             4, r~ by peS onal delivery on (date):
                                                                                                                                                       Code of Civil Procedure §§ 412.20, 465
    Form Adopted for Mandatory Use                                       SUMMONS
      Judicfal Councll ot Callfornfa
      t.11~l 1M IPn.. 7..1..1 r)/V1Ql
                         Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 3 of 13


                                                                                                                     FOR COURT USE orvtr
                                                         andaddressj:
                          ATTORNEY (Name 5taie Barnumba4
RTTORNEY OR PARTY WC[HOUT

                       #142927)
             & ASSOCIATES
YASUTAKE litake
A Professional Corporation
6200 Ceriter Street, Suite 280
Clayton, Caiifornia 84517                                          .(opuonai}: 925-680-4259                                             '
         TELEPHONE NO: 925 5680~             266
                                                      atOrS.coxn
E-MAtL ADDRESS (Opilonalj: dya    ~ Y'llt2 g
                                             Y1iSu1'au,ce Com an
  ATTORTfEY FOR Name): State r''arm CTeneral
                                              OF Alameda                                                       1; p;} ~; f j     ,:.•. ;
SUPERIOR COURT oF CALIFORNIA, COUNTY
         STREETADORESS: 1225 Falloll Street
                        1225 Fallon Street                                                                 .:~I~~~             LAA ~~       .
         MAII.lNCAooREss:                                                                                            V         >rl/'i
      clTr ANo ziP COBE: Oakland, California 94612
            BRANCH NAME:
                                                                    Company
             PuAiNTIFF: State Farrn General Insurance

                                               and
           DEFENDANT: Amazon.com Services T.LC


   [ X J DOES 1 TO _GJ,_  IILcliu~► Ya
   COMPLAINT—Personal           In]ury, Property Damage, Wrongful Death
      =    AMENDED (Number):
   Type (check aff lhat apply):
            MOTOR VEHICLE              ~   OTHER (specify): Insuranca Sub2'ogation
    [~
                                                      =   Wrongful Death
            a] Property Damage
                     Personal tnjury                  ~    Other Damages (specify): Subrogation
             ~

     furisdietton (checlf at! Urar appey/:                                                                 cASE NUMeER:
     ~        ACTION IS A LIMITED CIVIL CASE                          000
              Amount demanded
                                       ~~xc eds $14 000, b1ut, d es not exceed $25,000                          f~
                                                                     $25,000)                                   t~ 2 Q Q85312
                                                                                                                JI

     0        ACTION 1S AN UNLIMITED CIVIL CASE (exceds
                                                     amended complaint
     ~        ACTION IS RECLASStF1ED by this
              0      from limited to unlimited
              [] from unlimtted to limited
                                                     Gelicral Insuraiice Company
     1,    Plaintiff (name or names): State rarm
                                                                                             Selvices LLC; and Does 1 to 25
           alleges causes of aconti against defendant (name ornames): Atnazon.conr
                                                                                                  of pages: 5
                                                       exhibits, consists of the following number
      2.   This pleading, including attachments and
                                                         adult
      3.   Each plaintiff named above is a competent
                                      (name):     State Farm   Ge2leral Insurance Company
           a. g] except plaintiff                                  In Californla
                (1) 0      a corporation qualifced to do business
                                                     (describe):
                (2)        an unincorporated entity
                 (3) 0           a pubAc entity (describe):
                 (4) =    a minor =     an adult                                            ad iitem has been appointed
                     (a) C] for  whom a guardian or conservator of the estate or a guardian
                         (b)           other (specify):
                  (5) L_J other (specify):

                  Q except plaintiff (name):
                                                                    in California
                  (1)       a corporation qualifed ta do business
                  (2)       an unincorporated entity   (describe):
                  (3~ 0     a public entity ( descrlbe):
                  (4) 0     a minor       ~       an adult                                         ad litem has been appointed
                       (a) [] for whom     a  guardian  or conservator of the estate or a guardian
                       (b)            other (specffy):
                   (5) C]          other (specify):
                                                                                                                 3.
                                                                 are not competent adults is shown in Attachment                                         Page 1 of 3
                  F] Information about additional plaintiffs who                                                    ,               Code of Civll Procedure, § 425.12
                                                       COMPLAINT—Personal          Injury, Fropeny
         Porm Approved for Opllonel    Use
           dudicfa{ councll of Celifornia                       Damage, Wrongfui Death
       or n_Pi.ltnt IRev. danuarV i. 2007}
                         Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 4 of 13



                                                                                                                   CASE NUMBER:
                                                                                                               I
sHORT TITLE: State Farin v. Amazon                                                                             l




 4. =        Piaintiff (name):
                                                         (speciiy):
             9s doing business under the fictitious name
                                                      name laws.
        and has compiied with the fictitious business
                                               person
 5. Each defendant named above is a naturai                                                 except defendant (name):
                   defendant   (name):   Ainazon.com    Services               c. =
    a. [j]  except
         LLC
                                                                                    (1) E~:] a business organization, form unknown
             (1) 0       a business organization, form unknown
                                                                                    (2) =    a corporation
             (2)         a corporation
                                                                                    (3) f—I an unincorporated entity (describe):
             (3) []      an unincorporated entity (describe):
                                                                                     (4) =      a pubiic entity (describe):
             (4) =        a public entity (describe):
         ,
                                                                                     (5) F_~ other (specify):
             (5) Cj other (specify): LLC


                                                                                   d, =       except defendant (name):
         b, =         except defendant (name):

                                                                                      (1)        a business organization, form unknown
              (1)          a business organizaticn, form unknown                                 a corporation
                                                                                      (2)
              (2) []       a corporation                                              (3)        an unincorporated entity (describe):
              (3)          an unincorporated entity (describe):
                                                                                      (4) 0      a public entity (describe):
                 (4) =     a pubiic entity (describe):
                                                                                      (5) Cj other (specify):
                 (5) =     other (specify):


                                                                                                             5.
                                                              not natural persons 9s contained in Attachment
             Information about additional defendants who are
             =
                                            as Does are unknown to plaintiff.
    6. The true names of defendants sued                                                  were the agents or empioyees of other
        a. ~     Doe defendants (specify Doe numbers): 1 to 25,inclusive
                                                               of that agency or employment.
                 named defendants and acted within the scope
                                                                                                                                   to
                                                                                          are persons whose capacities are unknown
        b. n Doe defendants (specify Doe numbers): 1 to 25 itieYusive
                 plaintiff.
                                                       Civil Procedure section 382 are (names):
     7, [] Defendants who are joined under Code of



        8. This court is the proper court because             jurisdictional area.
           a,      at ieast one defendant now resides In its                         incorporated association is in its jurisdiciionai area.
           b. 0     the principai place of business of a defendant corporation or un
                                                   personal property occurred in its jurisdictional area.
           c. =x injury to person or damage to
              d. Cj other (specify):



                                                                    statute, and
        9. [J         Plainfiff is required to compiy with a claims
                                               applicable ciaims statutes, or
           a,             has complied with
            b,            is excused from    compiying  because  (speciry):


                                                                                                                                               Page 2 of 3

    PLO-PI-0o1 iRev. January f, 20071                    COMPLAINT--Personal Injury, Property
                                                             r.__....., sni..,.,nfea rloao-h
                    Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 5 of 13


                                                                                                                                         PI.D-Pt-001
                                                                                                                   CASE NUMBER:
 SHORT TITLE: State Fann v, Ainazon

                                                                                                                          must have one ormore
                                       attached and the            statements above apply to each (each complaint
10. The following causes of action are
    causes of action attached):
    a. F__~ Motor Vehicle
    b.    General Negligence
    c. C] Intentional Tort
    d. x~ Products Liability
    e,           Premises Llability
    f, 0         Olher (specify):




 11. Plaintiff has suffered
     a, 0       wage loss
     b. C]        loss of use of property
      C.           hospital and medical expenses
      d,           general damage
      e. FX__1 property damage
      f,        loss of earning capacity                                                              and prejudginent
                                                             in tlie amount of $116,'74.59 plus costs
      g,        other damage (specffy): Subrogatiolt damages
         interest as allowed by law.



                                            death and the relationships of                      plaintiff to the deceased are
   12. [—] The damages claimed for wrongful
       a,   iisted in Attachment 12.
       b, 0         as foilows:




                                                       within the jurisdiction of this court.
    13. The relief sought in this complaint is

                                                                                              equitable; and for
                                               of suit; for such relief as Is fair, just, and
    14, Plaintiff prays for judgment for costs
        a. (1) =X compensatory damages
            (2) 0       punitive damages                                orwrongful death, you must check (1)):
            The amount of damages is (in cases forpersonaf injury
              (1) =x           according to proof
              (2) 0            in the amount of: $

                                                                                                                                    numbers):
                                               alleged on information                and belief are as follows (specify paragraph
     15. [::] The paragraphs of this complaint




      Date; Deceinber 29, 2020
                                                                                                            ~9K
                                                                                                                                  OR ATrORNEY)
      Darrel K. Yasutake                                                                                       (SIGNATURE OF
                                (fYPE OR PRiNT NAME)                                                                                               Paao 3 of 3

      PLD-PI-001 IRev. January 1, 20071
                                                          COMPLAINT--Personall Injury, Property
                                                               Damage, Wrongful Death
                    Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 6 of 13


                                                                                                                          PLD-Pl-001
                                                                                                    CASE NUMBER:
SHORT TITLE: State Farm V. Amazon

                                                                                                                    Page 4            _
           FIRST         CAUSE OF ACTION--General Negligence
           (number)
     ATTACHMENT TO x~ Complaint = Cross - Complaint

                                                                 of action.)
      (Use a separate cause of action form for each cause

      GN-1. Plaintiff (name):               State Farm General Insurance Company
                                                           Services LLC; and
                alleges that defendant (name): Amazon.cotn




                           0       Does 1             to 25 inclusive
                                                                                                                     defendant
                                                               plaintiff. By the following acfs or omissions to act,
                 was the legal (proximate) cause of damages to
                 negligently caused the damage to piaintiff
                  on (date): September 9, 2019
                                                              California 94610
                  at (place): 1116 Warfield Avenue, Piedmont,

                (description ofreasons forliabitity):                                                           when a lithium
                                                        at 1116 Warfield Avenue iu Piedmont, Califoruia             The batteiy and
  On or about 5eptetnber 9, 2019 a fire occurred                                           and iguited into a fire.
           battery  and   charger  were    used for the first titne after purchase failed                        and each of them. Said
  polymer                                                     Amazon.com Seivices LLC and Does 1 to 25,
                 purchased    onlitte  througli defendants
  charger were                                                                            negligence, said defendants, and each of
  defendants negligently sold said batteiy and cliarger,                          of their and each of them, a.re liable for the
                                                                 atid as a resultdefendants,
                                                             datnages. Said
  thein legally and proximately caused the resulting
  damages in this incident.
                                                                                                                 insurance policy issued
                                 said   property Bart  and  Faina   Myers were insured under a liotneowners
  The ownersloccupants        of                                                                                       failed battery and
                             General     Insurance  Conipany     (State Farm). Having sustaitied damages from the
   by plaintiff State Farni                                                                                      State Farm paid Mt'.
                             Myers   submitted    a claim  under   their policy of insurance with State Farni.
   charger, Mr.   and Mrs.                                                                            provisions of the policy and
                         repair tlieir  damages   resulting fiotn the incident, atid pursuant to the
   and Mrs.  Myers   to                                                                              darnages. State Farm tlterefore
            by  law,  State Farm   is  subrogated   to Mr. and Mi's. Myers' right to t'ecover said
   allowed
                                                   defendants, and eacii of them.
   seeks recoveiy of its damages fi•om said




                                                                                                                        Coda of Clvil Procedure A2b.12
                                                                                                               ~
        ForN Approved for Optional Use                                                                   Sol~ •~nS•
        Judictal CouncNof Californla                 CAUSE OF ACTION—General iVegligence
          I-Oo
      PLD-P1(2)    tRay. January 1, 2067]                                                                          u$
                  Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 7 of 13


                                                                                                                               PLD-P1-001
                                                                                                       CASE NUMI3EEL•
SHORT T[TLE:     8tate Fat'tn V. Amazon


                                               CAUSE OF ACTION—Products Liability                                Page 5
                 SECOND
                  (number)
     ATTACHMENT TO a] Complaint C] Cross-Complaint
                                                           actton.)
     (Use a separate cause of actTon foml foreach cause of
     Plaintiff (name): State Farin General Insurance Company

                                                                   plaintiff was injured by the following product:
     Prod. L-1. On or about (date): Septeiiiber 5, 2019
                                                                  through Ainazon
                A lithium polysner batteiy and charger purcliased




                                                                  be purchased and used without inspection for defects.
      Prod, L-2. Each of the defendants knew the product would              defendant. The product at the time of in}ury
                 The product was defective when it left the controf of each
                 was being
                 ®     used in the manner intended by the defendants.
                                                                               defendants as involving a substantial danger not
                 ~     used in a manner that was reasonably foreseeable by
                                                                                  not given.
                       readily apparent. Adequate warnings of the danger were
      Prod. L-3. Plaintiff was a
                                                                                F—] user of the product.
                 =       purchaser of the product.                                                                          the
                 ~       bystander to the use of the product.                    x other (specify): Subrogee of the user of
                                                                                [~
                                                                             prodiict
                                                                     RESULT   OF THE FOLLOWING:
       PLAINTIFF'S INJURY WAS THE LEGAL (PROXIMATE)
                                                                  defendants who
       Prod. L-4. a] Count One--Strict liability of the following
                     a. =   manufactured or assembled the product (names);


                                             EA Does              to
                                                                                               #he manufacturer {names}:
                             b. =        designed and manufactured component parts supplied to


                                         =     Does              to
                                                                                      Services LLC; and
                             c. [x~ sold the product to the public (names):Amazon.com


                                  ~   Does 1             to 25
                                                                                  a duty to plaintiff (names);
        Prod. L-5. [x] Count Two--Negligence of the following defendants who owed
                     Amazon.com  Services LLC;   and

                                 x~f Does 1            to25
                                                                       defendants (names): Amazon.cotn Seivices LLC; and
        Prod. L-6. x~ Count Three--Breach of warranty by the following

                                     1XI Does l               to 25
                       a, 0     who breached an   implied  warranty
                       b.       who breached an express warranty which was
                                =     written =      oral
                                                                                                                          are
         Prod. L-7. [=1 The defendants   who are liabfe to plaintiffs for other reasons and the reasons for the fiability
                       0    listed in Attachment-Prod. L-7 = as foliows:


                                                                                                                                                     1ofS
                                                                                                                           Code of Civil Procedure, § 425,12
         FormApprovedforOPtionalUse                   CAl1SP OF ACTION—Products Liability                .SO~Ut , Ils-
          Judiclal Councfl of Califomla
        PLU-PI-001{5} [Rev. January 1, 20071                                                                `+=S P~us
            Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 8 of 13


r  Yasutake & Associates, A Pt•ofessional                         ~             r                                            ~
   Corporation
   Attn: Yasutake, Darrel K
   6200 Center Street,
 L Suite 280                                                      J             L                                                J
   Clayton, CA 94517

                           Su erior Court of California, County of Ala>tneda                                                 ~
    State Farm General Insurance Com                                                       No. RG20085312
                                               P ia i ntiff/Pe tition e r(s)
                                 VS.                                                NOTICE OF CASE MANAGEMENT
                                                                                      CONFERENC)C AND ORDER
    Ainazon.com Services LLC                                                             Unlirnited Jut•isdiction
                                           Defenda n t/Res pondent(s)


 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RBCORD:
 Notice is giveii that a Case Management Confereiice has been sclieduled as follows:

:)ate: 08/17/2021          Department: 22                                                       udge: Jeffrey Brand
riine: 02:30 PM              Location: Administration Buildiitg                                  lerk: Maya Wallcer
                                       Fourtlt Floor                                           Clerk telephone: (510) 267-6938
                                       1221 OaIc Street, Oaliland CA 94612                     E-mail:
                                                                                               Dept22@alameda.courts.ca.gov
                              Internet: www.alameda.courts.ca.gov                               ax: 510 267-1574

                                                                       ORDERS
    I. Plaiiitiff niust:
             a.   Serve all named defendants and tile proofs of service on those defendants with t(ie court within 60 days
                  of the filing oi'the coinplaint (Ca[. Rules of Cottrt, 3.110(b)); and
             b. Give notice of this conference to all othet• patties and file proof of service.
    2. Defendant must respond as stated on the suminons.
    3. All parties who have appeared before the date of the conference must:
             a.   Meet and confer, in pet•son or by telephone as i-ec[uu•ed by Cal. Rules of Court, t-ule 3.724;
             b,   File and serve a completed Case Management Stateritent on Forin CM-110 at least 15 days before the
                  Case Management Conference (Cal. Rules of Court, ivle 3.725); and
             c.   Post jury fees as reyult•ed by Code of Civil Procedure seotion 631.
    4:,` If`you"do hot follow'the orders above, tlie court may issue an order to show cause why you should not be
         sanctioned undet• CaI. Rules of Coturt, rule 2.30. Sanctions may include tnonetary sanctions, striking pleadings
         or dismissal of the action.
    5. You are further ordered to appear in person or through youe attorney of record at the Case Management
       Confet•ence noticed above. You must be thoroughly familiat• with the case and fully authot•ized to proceed. You
       may be able to appear at Case Management Conferences by telephone. Contact CouttCall, an independent
       vendor, at least tliree business days before the scheduled conference, Call L-888-882-6878, or fax a service
       request to (888) 882-2946. The vendor charges for this service.•
    6. You may file Case Managettrent Conference Statemertts by'E-Delivery. Submit thein directly to the E-Deliveiy
       Fax Number (510) 267-•5732. No fee is charged for this service. For fut•ther information, go to.
        ivwtii,.almrteda.cota•ts. ca,Qov/fJ

    7. The judge tnay place a Tentative Case Managernent Oj•der in your case's on-line register of actions before the
       conference. This order may establish a discovery schedule, set a trial date or t'efer the case to Alternate Dispute
       Resolution, such as mediation or arbitration. Cheek the website of each assigned depaifiment for procedures
       regarding tentative case management orders at ivisnualanteda.cotn•Is.ca.gov/dc.

    Form Approved for Mandatory Use                  NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                Page 1 of 2
    Superior Court of California, Counly
    of Alameda
    ALACIV-100 [Rev, 07-0t-20151
          Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 9 of 13




                                                 CLERK'S CERTIFICATE OF MAILING
I certify tirat the following is tnic and correct: I am the clerk of the above-named wiut and aot a party to this cause, I served this Notice of
Hearing by placing copies in envelopes addressed as shown hereon and then by scal9ng and placing them for collection, stamping or metering
with prepaid postage, and maiiing on the dala stated beloiv, in thc United States mail at Alamcda County, Caiifornia, folloNving standard court
praclices.
                       Executed on 01 / 14/2021.                t
                                                                '
                                                                    BY
                                                                                                      Deputy Clerk




Form Approved for Mandatory Use                    NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                                  Page 2 of 2
Superior Court of California, County
of Alameda
ALA CIV-100 [Rev. 07-01-2015]
  Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 10 of 13




             Superior Court of California, County of Alameda
                                                   4 01 ~



                                         ~e~                 AA

                                         ~ ~fO~~                  •   '   .   .   ..
                                                  O.•
                                                O~tIpOnp`~




             IVotice of Assignment of Judge for AN Purposes

Case Number:RG20085312
Case Title:     State Farm General Insurance Com VS Amazon.com Services LLC
Date of Filing: 1212912020


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to Rule 3.734 of the California Rules of Court and Title 3 Chapter 2 of the
Local Rules of the Superior Court of California, County of Alameda, this action is
hereby assigned by the Presiding Judge for all purposes to:

       Judge:                 Jeffrey Brand
       Department:            22
       Address:                Administrati.can Building
                              -1221`Oak 8treet
                               Oakland CA 94612
       Phone Number:           (510) 267-6938
       Fax Number:             (510) 267-1574
       Email Address:          Dept22@alameda.courts.ca.gov

Under direct calendaring, this case is assigned to a singie judge for aii purposes including
trial.

Please note: In this case, any challenge pursuant to Code of Civil Procedure section
170.6 must be exercised within the time period provided by law. (See Code Civ. Proc.
§§ 170.6, subd. (a)(2) and 1013.)

NOTICE OF NONAVAILABILITY OF COURT REPORTERS: Effective June 4, 2012, the
court will not provide a court repori:er for civil law and motion hearings, any other hearing or
trial in civil departments, or any afternoon hearing in Department 201 (probate). Parties may
arrange and pay for the attendance of a certified shorthand reporter. In limited jurisdiction
cases, parties may request electronic recording.

Amended Local Rule 3.95 states: "Except as otherwise required by law, in general civil case
and probate departments; the services of an official court reporter are not normally
available. For civil trials, each party must serve and file a statement before the trial date
indicating whether the party requests the presence of an official court reporter."


IT IS THE DUTY OF EACH PLAINTII=F AND CROSS COMPLAINANT TO SERVE A COPY
OF THIS NOTICE IN ACCORDANCE WITH LOCAL RULES.


                                               Page 1 of 4
  Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 11 of 13




General Procedures

Following assignment of a civil case to a specific department, all pieadings, papers, forms,
documents and writings can,be submitted for fiiing at either Civil Clerk's Office, located at
the Re rie.C: Davidsori,Courthouse,-:Ror,,rii.'109, .1?20 Fa;lon.Street, :~akl~~n;;,:Californ9a,
94612, and'the Hayward Hall of Justice, 24405 Amador Street, Hayward, California, 94544.
AII documents, with the exception of the original summons and the original civil complaint,
shall have ciearly typed on the face page of each document, under the case number, th,e
following:
                            ASSIGNED FOR ALL PURPOSES TO
                                     JUDGE Jeffrey Brand
                                      DEPARTMENT 22

All parties are expected to know and comply with the Local Rules of this Court, which are
avaiiable on the court's website at: http://www.aiameda.courts.ca.aov/pages.aspx/Local-
Rules 1 and with the California Rules of Court, which are available at
www.courtinfo.ca.gov.

Parties must meet and confer to discuss the effective use of inediation or other aiternative
dispute processes (ADR) prior to the Initial Case Management Conference. The court
encourages parties to fiie a"Stipulation to Attend ADR and Delay Initial Case Management
Conference for 90 Days". Plaintiff received that form in the ADR information package at the
time the complaint was filed. The court's website also contains this form and other ADR
information. If the parties do not stipulate to attend ADR, the parties must be prepared to
discuss referral to ADR at the Initial Case Management Conference.
(1) Counsel are expected to be familiar with the Statement of Professionalism and Civility,
Alameda County Bar (www.acbanet.org, "About the ACBA," "Forms Library.") (2)
Appearances- by attorneys who are not counsel of record are not permitted except for good
cause shown. Non-emergency scheduling conflicts is not good cause. (3) A courtesy copy of
any paper filed, lodged or otherwise submitted in connection with any motion or application
must be deiivered to Department 22 at the above address by mail, overnight delivery, or to
the courtesy copy box outside the courtroom promptly after filing or submission(see Local
Rule 3.3fl(c)). (4) AII references to "counsel" in this order appiy equaliy to self-represented
parties, who shouid know that there is a Self-Help Center at Hayward Hall of Justice, 24405
Amador Street, 1 st Floor, Dept.501. (5) Email communication to the department is preferred,
but email is NOT a substitute for filing of pieadings/documents.

Schedule for Deoartment 22
    The following scheduiing information is subject to change at any time, without notice.
    Please contact the department at the phone number or email address noted above if
    you have questions. Contacts with Dept. 22 should be by e-mail with copies to all
    counsel after conferring about proposed dates.
    •   Trials generaliy are heid: Mondays through Thursdays, 8:30 a.m. to 1:30 p.m. with
        two breaks and Fridays, 8:30 a.m. to noon with one break. A pretrial conference is'
        generally scheduled 3 weeks before trial at 8:3u a.m. or 2:00 p.m. on a Friday.
        Personal appearance required.

    •   Case Management Conferences are heid: Mondays through Thursdays at 3:00 p.m.
    •   Law and Motion matters are heard: Tuesdays and Thursdays at 3:00 p.m.
        (maximum 5 each), Email Dept. 22 to obtain a reservation. Limited hearings are
        available for summary judgments, preliminary injunctiona and other time intensive
        motions.

                                         ~- Page 2 of 4
        Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 12 of 13




         .     Settlement Conferences are heard: Court resources are limited. Counsel
               encouraged to consider aiternative dispute resolution options. Conferences will be
               speciaily set when deemed appropriate.
         •     Ex Parte matters are hesrd: Applications are cortsidered only on moving papers and
               any wr'itteri're"spor~se: 'Email t~ept. 22 to advise wlien papers"wifl be'filed ,and give•
               notice to other side and advise same that written opposition must be filed in 24
               hours.

Law and Motion Procedures
To obtain a hearing date for a Law and Motion or ex parte matter, parties must contact the
department as follows:
•         Motion Reservations
                Email:         Dept.22a@alameda.courts.ca:gov.                               . . .
                 .         • ,.        .              .                     '   •   ..   ,           ,.

•            Ex Parte Matters
                Email:        Dept.22@alameda.courts.ca.gov


Tentative Rulinas

The court may issue tentative rulings in accordance with the Local Rules. Tentative rulings
will become the Court's order unless contested in accordance with the Local Rules.
Tentative rulings will be avaiiabie at:

    •        Website: www.alameda.courts.ca.gov/domainweb, Calendar Information for Dept. 22
    •        Phone: 1-866-223-2244




                Dated: 01/13/2021
                                                                Facslmlle

                                                               Presiding ,ludge,
                                              Superior Court of California, County of Alameda



                                           CLERK'S CERTIFICATE OF MAILING
        I certify that the following is true and correct: I am the clerk of the above-named court and
        not a party to this cause. 1 served this Notice by placing copies in envelopes addressed as
        shown on the attached Notice of Initial Case Management Conference and then by seaiing
        and placing them for collection, stamping or metering with prepaid postage, and mailmg on

                                                  ; , Page 3 of 4
  Case 3:21-cv-01316-EMC Document 1-1 Filed 02/24/21 Page 13 of 13




the date stated below, in the United States mail at Alameda County, California, following
standard court practices.
              Executed on 01/14/2021
                                                                      A     OS9Qe!

                                                         By
                                                                          Deputy Clerk




                                                    I
                                                     ~
                                                    ~~        .

                           ~L (~~,_._.._..,.~---.m.._
                                           U




                ,•;~i~''~~,;            21 2021          ;


                                                                  5

                   =               ~




                                                   Page 4 of 4
